DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 1, 3, 4, 7, 12, 13, 15, and 20. Applicant has cancelled claims 6 and 14. Claims 1-5, 7-13, and 15-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharvit et al. (U.S. Patent Application Publication No. 2012/0095415) in view of Bochenko et al. (U.S. Patent Application Publication No. 2012/0323208).
Regarding claim 1, Sharvit discloses a vial adapter (Fig. 10b, feat. 100; Paragraph 0161) comprising: a housing having first and second ends (Fig. 10b, , the first end being open and attachable to a vial (Figs. 3a and 10b, feat. 46; Paragraphs 0024, 0035, and 0123), the second end having a fluid port sealed by a penetrable septum (Figs. 10b, feat. 34; Paragraphs 0161 and 0193); a vial access cannula affixed to the housing and communicating with the fluid port (Fig. 10b, feat. 16; Paragraph 0100), the vial access cannula being positioned within the open first end of the housing for penetrating the septum of a vial attached to the housing (Fig. 11c, feats. 16 and 23; Paragraphs 0100, 0106, and 0164); wherein the housing includes an internal fluid chamber between the fluid port and the vial access cannula (Fig. 10b, feat. 6; Paragraph 0161), the internal fluid chamber being sealed by the septum and communicating with an internal lumen of the vial access cannula through an opening that allows air and liquid to move freely in either direction between the internal fluid chamber and an interior of a vial through the internal lumen of the vial access cannula (Paragraph 0009).
Sharvit does not disclose that the vial adapter comprises electrical components contained within the housing for performing at least one dose capture, condition monitoring or information reporting function with respect to a drug that is contained in or drawn from a vial attached to the housing.
Bochenko teaches systems for preparing and tracking medications as they are prepared, administered to patients, and disposed of (Abstract). Bochenko teaches a vial adapter (Fig. 2, feat. 8; Paragraph 0063) comprising electrical components for flow and volume sensing (Fig. 2, feat. 118; Paragraph 0063), data processing (Fig. 2, feat. 114; Paragraph 0063), and wireless communication (Fig. 2, feat. 110; Paragraph 0066), among other functions. Bochenko teaches that flow and volume sensing components prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vial adapter disclosed by Sharvit so that it comprises electrical components contained within the housing for performing at least one dose capture, condition monitoring or information reporting function with respect to a drug that is contained in or drawn from a vial attached to the housing in order to ensure the right medication and correct dose are transferred as taught by Bochenko.
Regarding claim 2, Sharvit in view of Bochenko discloses the vial adapter of claim 1.
As discussed above, Bochenko teaches systems for preparing and tracking medications as they are prepared, administered to patients, and disposed of (Abstract). Bochenko teaches that flow and volume sensing components can monitor and measure the fluid transferred from a vial to a syringe (Paragraphs 0064 and 0077) and that communication components allow for information reporting to a recordkeeping system (Paragraph 0066). Bochenko teaches that these components may help ensure that the medication being transferred is the right medication and that the dose is correct (Paragraph 0066). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vial adapter disclosed by Sharvit in view of Bochenko so that the dose capture, condition monitoring or information reporting function is selected from the group consisting of measuring a quantity of the drug drawn from the vial, measuring a time when the drug is drawn from the vial, monitoring the temperature of the vial, measuring motion of the vial, producing a visual indication, producing an audible indication, and wirelessly communicating information to an external device in order to ensure the right medication and correct dose are transferred as taught by Bochenko.
Regarding claim 3, Sharvit in view of Bochenko discloses the vial adapter of claim 1.
As discussed above, Bochenko teaches systems for preparing and tracking medications as they are prepared, administered to patients, and disposed of (Abstract). Bochenko teaches a vial adapter (Fig. 2, feat. 8; Paragraph 0063) comprising electrical components for flow and volume sensing (Fig. 2, feat. 118; Paragraph 0063), data processing (Fig. 2, feat. 114; Paragraph 0063), and wireless communication (Fig. 2, feat. 110; Paragraph 0066), among other functions. Bochenko teaches that these components may help ensure that the medication being transferred is the right medication and that the dose is correct (Paragraph 0066). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vial adapter disclosed by Sharvit in view of Bochenko so that the electrical components contained within the housing include one or more of a flow sensor, a thermal sensor, an accelerometer, a microcontroller, a visual indicator, an audible indicator and a Bluetooth® wireless module in order to ensure the right medication and correct dose are transferred as taught by Bochenko.
Regarding claim 7, Sharvit in view of Bochenko discloses the vial adapter of claim 1.
As discussed above, Bochenko teaches systems for preparing and tracking medications as they are prepared, administered to patients, and disposed of (Abstract). Bochenko teaches a vial adapter (Fig. 2, feat. 8; Paragraph 0063) comprising electrical components for flow and volume sensing (Fig. 2, feat. 118; Paragraph 0063), data processing (Fig. 2, feat. 114; Paragraph 0063), and wireless communication (Fig. 2, feat. 110; Paragraph 0066), among other functions. Bochenko teaches that the fluid transfer channel can be snap fit into the internal cavity of the transfer adapter adjacent the electrical components in order to enable the flow sensor to measure fluid transfer (Fig. 2; Paragraph 0064). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vial adapter disclosed by Sharvit in view of Bochenko so that the electrical components are received in an internal cavity of the housing that is adjacent to the internal fluid chamber as taught by Bochenko so that the flow sensor can measure fluid flow through the internal fluid chamber.
Regarding claim 8, Sharvit in view of Bochenko discloses the vial adapter of claim 7.
As discussed above, Bochenko teaches systems for preparing and tracking medications as they are prepared, administered to patients, and disposed of (Abstract). Bochenko teaches a vial adapter (Fig. 2, feat. 8; Paragraph 0063) comprising electrical prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vial adapter disclosed by Sharvit in view of Bochenko so that the internal cavity at least partially surrounds the internal fluid chamber as taught by Bochenko so that the flow sensor can measure fluid flow through the internal fluid chamber.
Regarding claim 9, Sharvit in view of Bochenko discloses the vial adapter of claim 8.
As discussed above, Bochenko teaches systems for preparing and tracking medications as they are prepared, administered to patients, and disposed of (Abstract). Bochenko teaches a vial adapter (Fig. 2, feat. 8; Paragraph 0063) comprising electrical components for flow and volume sensing (Fig. 2, feat. 118; Paragraph 0063), data processing (Fig. 2, feat. 114; Paragraph 0063), and wireless communication (Fig. 2, feat. 110; Paragraph 0066), among other functions. Bochenko teaches that the housing through which the fluid channel traverse should have a size and shape that allows a user to hold the housing and a vial in a first hand and to operate a syringe using a second hand (Paragraph 0016). Because vials and syringes are typically cylindrical, and prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vial adapter disclosed by Sharvit in view of Bochenko so that the housing and the internal fluid chamber are each generally cylindrical, and that the internal cavity is generally annular so that a user can hold the housing and a primary medication container in a first hand and to operate the injectable secondary medication container using a second hand as taught by Bochenko.
Furthermore, absent persuasive evidence that a particular shape is significant, making the housing and internal fluid chamber generally cylindrical, and the internal cavity generally annular would be an obvious design choice for one of ordinary skill in the art. Please see MPEP 2144.04.IV.B. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vial adapter disclosed by Sharvit in view of Bochenko so that the housing and the internal fluid chamber are each generally cylindrical, and that the internal cavity is generally annular.
Regarding claim 20, Sharvit discloses a method for storing and using a drug contained in a vial (Paragraph 0019), comprising: attaching to the vial 
As discussed above, Bochenko teaches systems for preparing and tracking medications as they are prepared, administered to patients, and disposed of (Abstract). Bochenko teaches a method comprising a flow and volume sensor measuring the medication transferred from a vial when a medication is withdrawn from the vial and the transmission of information to a recordkeeping system (Paragraph 0077). Bochenko teaches that this helps ensure that the medication being transferred is the right medication and that the dose is correct, as well as tracking used and unused medication (Paragraphs 0066, 0079, and 0080). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Sharvit so that it comprising attaching to the vial a vial adapter as claimed in claim 1 and causing the vial adapter to perform the at least one dose capture, condition monitoring or information reporting function with respect to the drug while the drug is contained in the vial or is withdrawn from the vial through the vial adapter in order to help ensure that the medication being transferred is the right medication  and that the dose is correct, as well as tracking used and unused medication as taught by Bochenko.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sharvit et al. (U.S. Patent Application Publication No. 2012/0095415) in view of Bochenko et al. (U.S. Patent Application Publication No. 2012/0323208) and in further view of Li et al. (U.S. Patent Application Publication No. 2014/0088554).
Regarding claim 4, Sharvit in view of Bochenko disclose the vial adapter of claim 1. Sharvit in view of Bochenko does not disclose that the electrical components contained within the housing include a flow sensor positioned adjacent to the internal lumen of the vial access cannula for sensing fluid flow within the vial access cannula.
Li teaches a drug delivery pump (Abstract; Paragraph 0010). The drug delivery pump taught by Li is directed in part towards the problems of accurately monitoring the doses delivered to a patient from a reservoir (Abstract; Paragraph 0006) and is therefore at least reasonably pertinent to the problem of performing dose capture faced by the inventor of the claimed invention (Instant specification: Paragraphs 0005). Therefore, the drug delivery pump taught by Li is analogous to the claimed invention. Li teaches that the drug delivery pump may comprise a drug reservoir (Fig. 1, feat. 102; Fig. 2A, feat. 202; Paragraphs 0029 and 0042), an exit member, such as a cannula or needle, for transferring fluid out of the reservoir (Fig. 1, feat. 108; Fig. 2A, feat. 214; Paragraphs 0029 and 0042), and a flow sensor integrated in the exit member (Fig. 1, feat. 114; Fig. 2A, feat. Flow Sensor; Paragraphs 0032 and 0033). Li teaches that using a flow sensor integrated into exit member allows for direct and real-time measurement of the rate of flow through the exit member and out of the drug reservoir (Paragraph 0032). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vial adapter disclosed by Sharvit in view of Bochenko so that the electrical components contained within the housing include a flow sensor positioned adjacent to the internal lumen of the vial access cannula for sensing fluid flow within the vial access cannula
Regarding claim 5, Sharvit in view of Bochenko and in further view of Li discloses the vial adapter of claim 4.
As discussed above, Li teaches a drug delivery pump (Abstract; Paragraph 0010) comprising a flow sensor integrated in an exit member from a drug reservoir (Fig. 1, feat. 114; Fig. 2A, feat. Flow Sensor; Paragraphs 0032 and 0033). Li teaches that the flow sensor may be a thermal time of flight flow sensor (Paragraph 0033). Li teaches that using a flow sensor integrated into exit member allows for direct and real-time measurement of the rate of flow through the exit member and out of the drug reservoir (Paragraph 0032). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vial adapter disclosed by Sharvit in view of Bochenko and in further view of Li so that the flow sensor comprises a thermal time of flight (TTOF) flow sensor in order to provide direct and real-time measurement of fluid flow through the vial access cannula out of the vial as taught by Li.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sharvit et al. (U.S. Patent Application Publication No. 2012/0095415) in view of Bochenko et al. (U.S. Patent Application Publication No. 2012/0323208) and in further view of Rogers (U.S. Patent Application Publication No. 2006/0276770).
Regarding claim 10, Sharvit in view of Bochenko discloses the vial adapter of claim 1. Sharvit in view of Bochenko does not disclose that the septum comprises a solid septum that is penetrable by a syringe needle. Sharvit discloses embodiments in which the adapter may be used with a syringe with a needle (Figs. 6 and 20; 
Rogers teaches a reusable fluid transfer set (Abstract). Rogers teaches that the fluid transfer set may comprise transfer (Fig. 1, feat. 140) and receiver (Fig. 1, feat. 160) septums that may not be pre-slit, i.e. solid, in order to receive a sharply tipped cannula (Fig. 1, feat. 135; Paragraph 0032, lines 25-27; Paragraph 0038, lines 17-19). Rogers teaches that a transfer set with a solid septum and a sharply tipped cannula provides fluid transfer while avoiding leakage of liquid and gas contaminants (Paragraph 0006). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vial adapter disclosed by Sharvit in view of Bochenko so that the septum comprises a solid septum that is penetrable by a syringe needle in order to provide fluid transfer while avoiding leakage of liquid and gas contaminants as taught by Rogers.
Regarding claim 11, Sharvit in view of Bochenko discloses the vial adapter of claim 1. Sharvit in view of Bochenko does not disclose that the septum comprises a pre-slit septum that is penetrable by a blunt cannula or a Luer tip. Sharvit discloses embodiments in which the adapter may be used with a syringe without a needle (Figs. 6 and 19; Paragraphs 0153 and 0190-0193), but is silent with respect to whether or not the septum is a pre-slit septum.
As discussed above, Rogers teaches a reusable fluid transfer set (Abstract). Rogers teaches that the fluid transfer set comprises transfer (Fig. 1, feat. 140) and receiver (Fig. 1, feat. 160) septums that may be pre-slit in order to receive a blunt tipped cannula (Fig. 1, feat. 135; Paragraphs 0032 and 0038). Rogers teaches that a blunt prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vial adapter disclosed by Sharvit in view of Bochenko so that the septum comprises a pre-slit septum that is penetrable by a blunt cannula or a Luer tip so that the vial adapter has a needle safe design that allows for multiple access while avoiding leakage of liquid and gas contaminants during fluid transfer as taught by Rogers.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bochenko et al. (U.S. Patent Application Publication No. 2012/0323208) in view of Li et al. (U.S. Patent Application Publication No. 2014/0088554).
Regarding claim 12, Bochenko discloses a method for storing and using a drug contained in a vial (Paragraphs 0074-0080), comprising: attaching to the vial (Fig. 3, feat. 4; Paragraph 0075) a vial adapter that is capable of performing one or more dose capture, condition monitoring or information reporting functions with respect to the drug while the drug is contained in the vial or is withdrawn from the vial through the vial adapter (Fig. 3, feat. 8; Paragraphs 0063-0066 and 0075), and causing the vial adapter to perform one or more dose capture, condition monitoring or information reporting functions with respect to the drug while the drug is contained in the vial or is withdrawn from the vial through the vial adapter (Paragraphs 0076 and 0077); wherein the vial adapter includes a vial access cannula (Fig. 1, feat. 14; Paragraph 0040) and a flow sensor (Fig. 3, feat. 118; Paragraph 0063), and the one or more dose capture, condition monitoring or information reporting functions include a dose capture function performed by measuring a quantity of drug withdrawn from the vial using the flow sensor (Paragraph 0077).
Bochenko does not disclose that the flow sensor is positioned adjacent to an internal lumen of the vial access cannula for sensing fluid flow within the vial access cannula.
As discussed above, Li teaches a drug delivery pump (Abstract; Paragraph 0010). . Li teaches that the drug delivery pump may comprise a drug reservoir (Fig. 1, feat. 102; Fig. 2A, feat. 202; Paragraphs 0029 and 0042), an exit member, such as a cannula or needle, for transferring fluid out of the reservoir (Fig. 1, feat. 108; Fig. 2A, feat. 214; Paragraphs 0029 and 0042), and a flow sensor integrated in the exit member (Fig. 1, feat. 114; Fig. 2A, feat. Flow Sensor; Paragraphs 0032 and 0033). Li teaches that using a flow sensor integrated into exit member allows for direct and real-time measurement of the rate of flow through the exit member and out of the drug reservoir (Paragraph 0032). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method for storing and using a drug disclosed by Bochenko so that the flow sensor is positioned adjacent to an internal lumen of the vial access cannula for sensing fluid flow within the vial access cannula in order to provide direct and real-time measurement of fluid flow through the vial access cannula out of the vial as taught by Li.
Regarding claim 13, Bochenko in view of Lit discloses the method of claim 12. Bochenko further discloses that the one or more dose capture, condition monitoring or information reporting functions includes a function selected from the group consisting of measuring a time when the drug is drawn from the vial, monitoring the temperature of the vial, measuring motion of the vial, producing a visual indication, producing an audible indication, and wirelessly communicating information to an external device (Paragraphs 0066 and 0077).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bochenko et al. (U.S. Patent Application Publication No. 2012/0323208) in view of Li et al. (U.S. Patent Application Publication No. 2014/0088554) and in further view of Searle et al. (U.S. Patent Application Publication No. 2016/0074587).
Regarding claim 15, Bochenko in view of Li discloses the method of claim 12. Bochenko in view of Li does not disclose that the vial adapter includes a Bluetooth® wireless module, and wherein the one or more dose capture condition monitoring or information reporting functions include an information reporting function performed by wirelessly communicating information to an external device using the Bluetooth® wireless module.
Searle teaches a system for capture of dose delivery information (Abstract). Searle teaches an embodiment (Fig. 1, feat. 103; Paragraph 0043) that includes a Bluetooth® module (Paragraph 0043). Searle teaches that the Bluetooth® module can be used to wirelessly communicate directly with and transfer information to an external device (Paragraph 0059). Searle teaches that, in conjunction with a flow sensor, the Bluetooth® module allows for the automatic transfer of information related to delivered doses, which enables proper diagnosis and treatment of disease (Paragraphs 0005, 0007, 0008, and 0043-0045). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to the vial adapter includes a Bluetooth® wireless module, and wherein the one or more dose capture condition monitoring or information reporting functions include an information reporting function performed by wirelessly communicating information to an external device using the Bluetooth® wireless module so the vial adapter can automatically transfer information related to the delivered doses as taught by Searle.
Regarding claim 16, Bochenko in view of Li and in further view of Searle discloses the method of claim 15. Bochenko further discloses that the information is selected from the group consisting of dosage amount (Paragraphs 0066 and 0077), dosage time, vial temperature and vial motion.
Regarding claim 17, Bochenko in view of Li and in further view of Searle discloses the method of claim 15. Bochenko further discloses that the external device comprises a computer (Fig. 3, feat. 30; Paragraphs 0066 and 0096), a smartphone or a mobile device containing a software application for processing said information and providing a user output (Paragraphs 0079, 0080, and 0096-0099).
Regarding claim 18, Bochenko in view of Li and in further view of Searle discloses the method of claim 17.
As discussed above, Searle teaches a system for capture of dose delivery information (Abstract). Searle further teaches that an external device that receives the drug delivery information may be running an application that processes the drug delivery information as well as user inputted data (Paragraph 0069). Searle teaches that the application may provide user output in order to provide feedback to the use prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Bochenko in view of Li and in further view of Searle so that the user output comprises a visual or graphical display of one or more of the following: (a) the number of doses withdrawn from the vial during a predetermined period of time; (b) the dosage amount for each of a plurality of doses withdrawn from the vial during a predetermined period of time; (c) dosage events paired with contemporaneously measured physiological data; and (d) estimated or projected physiological data based on dosage history in order to enable informed decision making with regards to a patient’s treatment as taught by Searle.
Regarding claim 19, Bochenko in view of Li and in further view of Searle discloses the method of claim 18.
As discussed above, Searle teaches a system for capture of dose delivery information (Abstract). Searle further teaches that an external device that receives the drug delivery information may be running an application that processes the drug delivery information as well as user inputted data (Paragraph 0069). Searle teaches that the application may provide user output in order to provide feedback to the use (Paragraph 0069), and that user output may comprise the volume or amount of a the drug comprises insulin and the physiological data comprises glucose level or A1c level in order to enable informed decision making with regards to a patient’s treatment of Diabetes Mellitus as taught by Searle.
Response to Arguments
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 12/31/2020, with respect to the objection to the specification have been fully considered and are persuasive in light of the amendments to the specification. Therefore, the objection has been withdrawn.
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 12/31/2020, with respect to the objections to claims 12 and 20 have been fully considered and are persuasive in light of the amendments to claims 12 and 20. Therefore, the objections have been withdrawn
Applicant’s arguments, see pages 9 and 10 of Applicant’s Remarks, filed 12/31/2020, with respect to the rejections of claims 1, 2, 6, 10, 12, 13, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Carrel et al. (U.S. Patent Application Publication No. 2015/0013810) have been fully considered and are persuasive in light of 
Applicant’s arguments, see pages 9 and 10 of Applicant’s Remarks, filed 12/31/2020, with respect to the rejections of claims 3-5 and 14-19 under 35 U.S.C. 103 as being unpatentable over Carrel in view of Searle have been fully considered and are persuasive in light of the amendments to independent claims 1 and 12. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Sharvit in view of Bochenko and in further view of Li and of claims 15-19 under 35 U.S.C. 103 as being unpatentable over Bochenko in view of Li and in further view of Searle.
Applicant’s arguments, see pages 9 and 10 of Applicant’s Remarks, filed 12/31/2020, with respect to the rejections of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Carrel in view of Bochenko have been fully considered and are persuasive in light of the amendment to independent claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made of claims 1-3, 7-9, and 20 under 35 U.S.C. 103 as being unpatentable over Sharvit in view of Bochenko.
Applicant’s arguments, see pages 9 and 10 of Applicant’s Remarks, filed 12/31/2020, with respect to the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Carrel in view of Rogers have been fully considered and are persuasive in light of the amendment to independent claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made of claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over Sharvit in view of Bochenko and in further view of Rogers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carrel et al. (U.S. Patent Application Publication No. 2015/0013810) discloses a vial adapter.
Chong et al. (U.S. Patent Application Publication No. 2011/0030846) discloses a transfer guard for providing a fluid path from a vial to a reservoir.
Bochenko (U.S. Patent Application Publication No. 2011/0264069) discloses a medication and identification information transfer system.
Arnold et al. (U.S. Patent Application Publication No. 2013/0245545) discloses a drug injection device.
Barkus (U.S. Patent Application Publication No. 2010/0039252) discloses a timing device for indicating a characteristic of a consumable product related to the consumption of the product.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781